Citation Nr: 1724234	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS), to include a disability manifested by symptoms suggestive of MS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. P.A.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for multiple sclerosis.

This case was previously before the Board in November 2015, when the Board determined that sufficient new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for MS.  Subsequently, the Board remanded the claim for further development.  The RO continued the denial of the Veteran's claim, as reflected in the June 2016 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a current diagnosis of MS, to include a disability manifested by symptoms suggestive of MS.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis, to include a disability manifested by symptoms suggestive of MS, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2010.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in August 2012, as well as a supplemental statement of the case in April 2014 and June 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, VA treatment records, private medical records, and his contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Further, the Veteran was provided with a VA examination in May 2016.  Review of the examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the May 2016 examination report is adequate for the purpose of rendering a decision in this case.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there was substantial compliance with the Board's November 2015 remand instructions.  Specifically, the RO first obtained the Veteran's updated treatment records.  Next, as directed, the Veteran was provided with a VA examination.  Thereafter, the matter was readjudicated in a June 2016 supplemental statement of the case, as directed by the Board.  Thus, there was substantial compliance with the prior Board remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.


II.  Service Connection for Multiple Sclerosis

The Veteran seeks service connection for MS, to include a disability manifested by symptoms suggestive of MS.  He argues that he was diagnosed with MS sometime between 1983 and 1985, which was within a seven year period from his discharge from active duty in 1978.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against his claim and the appeal will be denied.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, a current diagnosis of MS, to include a disability manifested by symptoms suggestive of MS, has not been established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the Veteran testified that he was first diagnosed with multiple sclerosis sometime between 1983 and 1985.  See September 2015 Board Hearing Transcript, page 3.

While the Veteran is competent to report what he was told by a doctor, the Board notes that hearsay medical evidence, as transmitted by a layperson, is of limited probative value.  The connection between what a physician said and a layperson's account of what they purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, the probative value of the Veteran's secondhand account is also severely limited, because there is no rationale upon which to determine how the doctor purportedly came to that conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that much of a medical opinion's probative value is found in its rationale supporting the conclusion).
Turning to review of the medical evidence of record shows that the first mention of multiple sclerosis is in 1986.  During a March 1986 private medical examination, Dr. W.M. stated that the Veteran's "symptoms seem most compatible with an internuclear ophthalmoplegia which in this age group is a fairly frequent symptom of presentation for multiple sclerosis."  In an April 1986 correspondence addressed to a Dr. J.M. of Immune Disorders, Inc., Dr. W.M. discussed the results of the Veteran's prior laboratory evaluations and indicated that he had informed the Veteran "that his diagnosis is that of possible multiple sclerosis."  However, Dr. W.M. further stated that this diagnosis "is unproven until he has a second clinical lesion."  Dr. W.M. noted that despite his suggestion to the Veteran that he obtain an MRI scan, one had not been obtained to date.  There is no other medical evidence of record that discusses MS for over 20 years.

The Board acknowledges that the Veteran has authorized VA to assist in obtaining treatment records from Dr. J.M. of Immune Disorders, Inc.  See May 2010 VA Form 21-4142a.  The Board notes that VA has attempted to obtain these records at several times during the appeal period, but has not received a response from the provider.  See e.g., July 2010 VA Notification Letter.  To date, the Veteran has not provided these records.  The Board finds no further duty to assist the Veteran with regard to obtaining these private medical records.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (finding that VA's duty to assist is not a one-way street).

In July 2011, the Veteran requested treatment for MS from the Neurology Clinic at the Mountain Home VAMC.  After physical examination, two VA doctors concluded that there was "nothing on examination to suggest MS" and indicated that "all tests were negative," which included an: eye examination, visual evoked response (VER) examination, head and spine MRI, and lupus sjogrens screening.

Despite there being no medical evidence showing a definitive diagnosis of MS, to include a disability manifested by symptoms suggestive of MS, in light of the Veteran's September 2009 testimony, the Board requested a medical opinion addressing the nature and etiology of his claimed current diagnosis of MS.

The Veteran was provided with a VA examination in May 2016.  Following a review of the claims file and physical examination of the Veteran, the VA examiner indicated that the Veteran does not have multiple sclerosis.  In support of this determination, the examiner noted that the Veteran's records indicate that he does not have a current diagnosis of MS.  Further, the examiner stated that the Veteran did not have findings on examination that would reflect longstanding MS, and indicated that his current stocking/glove sensory loss with reduced ankle jerk reflexes are more consistent with peripheral neuropathy, rather than MS.

The Board notes that the May 2016 VA medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  The opinion is based on reliable principles and is supported by other evidence. 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because the evidence of record shows that the Veteran does not have a current diagnosis of MS, the Board concludes that service connection for MS, to include a disability manifested by symptoms suggestive of MS, is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

In reaching this determination, the Board acknowledges Dr. W.M.'s March 1986 findings, which indicated that the Veteran's symptoms appeared to be a "fairly frequent symptom of presentation for multiple sclerosis."  However, as noted above, Dr. W.M.'s April 1986 correspondence indicated that his earlier findings did not result in a confirmed diagnosis of MS.  Moreover, the Board notes that even if the March 1986 record was a confirmed diagnosis of MS, it would have been made prior to the pendency of the Veteran's claim of entitlement to service connection for MS and, therefore, would not be sufficient for a finding of a current disability.

Accordingly, to the extent that the medical evidence addresses whether the Veteran has MS, to include a disability manifested by symptoms suggestive of MS, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has MS, or a disability manifested by symptoms suggestive of MS, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Further, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has MS, falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of MS, to include a disability manifested by symptoms suggestive of MS, which is related to his active military service, are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of MS, to include a disability manifested by symptoms suggestive of MS, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for multiple sclerosis (MS), to include a disability manifested by symptoms suggestive of MS, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


